Citation Nr: 0125649	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  01-00 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1961 to July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO determination of July 2000, 
which found that the veteran was not entitled to pension 
benefits because he did not have the requisite wartime 
service.


FINDING OF FACT

The veteran's active service, from August 1961 to July 1963, 
did not include service in the Republic of Vietnam.


CONCLUSION OF LAW

The veteran did not have wartime service for the purpose of 
establishing basic eligibility for nonservice-connected 
pension benefits.  38 U.S.C.A. §§ 101(11), (12), (29), 
1521(a), (j) (West 1991 & Supp. 2001); 38 C.F.R. § 3.2(f) 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has been notified of the evidence necessary to 
substantiate his claim and of the applicable legal criteria.  
All relevant records have been obtained, and the veteran has 
not identified additional relevant evidence that has not 
already been secured.  A review of the file indicates that 
there is no reasonable possibility that any further 
assistance would aid the veteran in substantiating his claim.  
Dela Cruz v. Principi, 15 Vet.App. 143 (2001).  The essential 
facts in this case are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 (VCAA) does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  Id.  Accordingly, the notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).

Applicable VA laws and regulations stipulate that in order 
for a veteran to be entitled to pension benefits, it is 
required, in pertinent part, that he or she shall have served 
on active duty for certain specified periods of time during a 
period of war.  38 U.S.C.A. §§ 1521(a), (j).  Periods of war 
are established by statute, and include the Vietnam era.  
38 U.S.C.A. § 101(11).  The 'Vietnam era' is defined as the 
period beginning on February 28, 1961, and ending on May 7, 
1975, in the case of a veteran who served in the Republic of 
Vietnam during that period, and the period beginning on 
August 5, 1964, and ending on May 7, 1975, in all other 
cases.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  Thus, 
service during the period from February 28, 1961, to August 
5, 1964, only qualifies as wartime service if the veteran 
served in Vietnam.  

The veteran had active service from August 1961 to July 1963, 
and he did not serve in Vietnam.  Therefore, he did not have 
wartime service.  The veteran contends that while it is true 
that he was not in Vietnam, he was on active duty during the 
time of the conflict, and was always ready to assist in the 
conflict.  He feels that, as a result, his service was 
"wartime" service.  However, for the period from February 
28, 1961, to August 5, 1964, Congress has determined that 
wartime status will only be conferred if the veteran actually 
served in Vietnam.  The specific dates encompassing the 
periods of war are set by statute and regulation, and the 
Board is not free to disregard applicable legal authority.  
The relevant facts are not in dispute, and it is the law 
which determines the outcome of this case.  The veteran had 
no wartime service and thus is not basically eligible for 
nonservice-connected pension.  As a matter of law, the claim 
must be denied.  Sabonis v. Brown, 6 Vet.App. 426 (1994).


ORDER

Basic eligibility for nonservice-connected pension benefits 
is denied.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals



 

